DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mueller (DE 861 624).  Mueller discloses:
With regard to claim 1 - A method for manufacturing a damping device comprising a shaft, which extends along a main axis and which is intended to be connected to a first mechanical part, a fixing bushing which surrounds said shaft and which is intended to be connected to a second mechanical part, as well as a sleeve made of elastomeric material which is arranged between the shaft and the fixing bushing so as to allow, by its elastic deformation, at least one axial displacement of the fixing bushing relative to the shaft, said method being characterized in that wherein it includes: 
a preparation step (a), during which the shaft 3 is inserted into the fixing bushing 2 so that the fixing bushing at least partially surrounds the shaft 3 and axially occupies a first position relative to said shaft, and a filling space is provided radially between the shaft and the fixing bushing, 
an over-molding step (b), during which the filling space is at least partially filled so as to create the elastomeric sleeve 4 which links the shaft 3 to the fixing bushing, 

a locking step (d), during which the elastomeric sleeve is locked against the shaft 3 or against the fixing bushing 2, so as to maintain on the one hand a relative mobility of the shaft 3 relative to the fixing bushing, via the sleeve 4, and on the other hand at least partly maintain the axial preload of the sleeve 4 and therefore at least partly maintain the axial preload of the shaft relative to the fixing bushing (see Figs. 2, 3, and 5; “To hold the sleeves 2, 2’ in place, the sleeve is provided at its ends with the bead5 or the bead 6.” – paragraph [0006]).

With regard to claim 7 - wherein it comprises an assembly step (e), during which the fixing bushing is fixed, preferably by crimping 6, into a case 1 belonging to the second mechanical part.

With regard to claim 9 - A damping device comprising a shaft 3 which extends along a main axis and which is intended to be connected to a first mechanical part, a fixing bushing 2 which surrounds said shaft 3 and which is intended to be connected to a second mechanical part, as well as a sleeve 4 made of elastomeric material which is arranged between the shaft 3 and the fixing bushing 2 so as to allow, by its elastic deformation, at least one axial displacement of the fixing bushing 2 relative to the shaft 3, said device being characterized in that wherein the sleeve 4 is maintained, when the device is at rest, in a state of permanent axial elastic deformation which creates and maintains an axial preload of said sleeve 4 and therefore an axial preload of the shaft relative to the fixing bushing (see Figs. 1-3).

(s) 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oellers (US 6,257,563).  Oeller discloses:
With regard to claim 9 - A damping device comprising a shaft 20 which extends along a main axis and which is intended to be connected to a first mechanical part, a fixing bushing 10 which surrounds said shaft 20 and which is intended to be connected to a second mechanical part, as well as a sleeve 30 made of elastomeric material which is arranged between the shaft 20 and the fixing bushing 10 so as to allow, by its elastic deformation, at least one axial displacement of the fixing bushing 10 relative to the shaft 20, said device being characterized in that wherein the sleeve 30 is maintained, when the device is at rest, in a state of permanent axial elastic deformation which creates and maintains an axial preload of said sleeve 4 and therefore an axial preload of the shaft relative to the fixing bushing (claim 1 – “an elastic unit loaded substantially in an axial direction”).

With regard to claim 10 - A power steering system comprising a tie rod whose shaft is equipped with a damping device according to claim 9.

Allowable Subject Matter
Claims 2-6 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980.  The examiner can normally be reached on Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        January 14, 2021